Citation Nr: 1128708	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a mouth disability secondary to radiation treatment for service-connected vocal cord squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to November 1970; and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in October 2007.  A transcript of that hearing is of record.

This case was remanded by the Board in December 2007 to obtain a VA examination and opinion addressing the medical probabilities that the mouth/throat problems the Veteran complained of-specifically, trouble swallowing, inability to taste, and inability to feel hot and cold in his mouth, were attributable to his radiation treatment or in any other way connected to his service-connected vocal cord squamous cell carcinoma.  This development has been completed and the case is once again properly before the Board.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's loss of sense of taste and anosmia were caused by the radiation treatment for his service-connected vocal cord squamous cell carcinoma.

2.  The Veteran's gum problems, tooth extractions, numbness of the upper lip and mouth, hoarseness, and dysphagia were not caused or made chronically worse by radiation treatment for service-connected vocal cord squamous cell carcinoma.



CONCLUSIONS OF LAW

1.  The Veteran suffers from ageusia (loss of sense of taste), and anosmia (loss of sense of smell) that are proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.102 (2010); 38 C.F.R. § 3.310 (2006).

2.  The Veteran's tooth extractions, including residuals of "scraping of the gums or bone", numbness of the upper lip and mouth, hoarseness, and dysphagia are not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.102 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to notify and assist in correspondence dated in February 2006 and April 2006, prior to the initial adjudication of the claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection on a secondary basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, and provided examinations in furtherance of his claim.  In a January 2008 letter to the Veteran, the RO requested that the Veteran submit any medical evidence not previously considered, including any additional dental treatment records from the Medical College of Georgia and/or records from Dr. B.  The Board notes that in April 2007, the Veteran was afforded a VA Ear Disease Examination, as well as a VA Dental and Oral Examination.  In November 2009, the Veteran was afforded two other VA examinations pertaining to the loss of taste and reduced smell, including a January 2010 addendum to the November examination.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as the opinions were supported by adequate rationale, and were predicated on consideration of the service treatment records and VA medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, including the Veteran's statements regarding his current mouth complaints, which he believed to be the result of radiation treatment for his service-connected vocal cord squamous cell carcinoma.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Background

At the Veteran's October 2007 hearing, he contended that following his diagnosis of vocal cord squamous cell carcinoma, he received radiation treatment that resulted in noticeable residuals affecting his mouth and lip.  Specifically, the symptoms described by the Veteran include:  dry throat, numbness in his top lip, hoarse voice, inability to taste food, and an inability to feel hot or cold in the top of his lip and mouth.  (He said he was able to feel hot and cold on his tongue, although he could not taste anything.)  In addition, the Veteran noted that he had eleven teeth extracted because of problems with his gums, and stated that the extractions required the dentist to scrape the bone of each.  The Veteran felt that the problems with his gums and teeth were due to the radiation treatment, and also noted that his dentist stated that the scraping of the bones in his upper mouth might have been required because of the radiation treatment.  

Additional alleged problems due to the radiation treatment were described by the Veteran's daughter at the October 2007 hearing.  The Veteran's daughter noted that after the radiation treatment, her father complained that he had trouble swallowing, experienced choking, and again commented on his inability to taste food and the numbness he experienced in his upper lip.  The Veteran's daughter also stated that a Dr. Boyd and a dentist at the Medical College of Georgia both noted that the deterioration of the Veteran's gums and other mouth problems were a direct result of the radiation treatment.

The Veteran was afforded a VA dental and oral examination in April 2007, at which point the examiner, F.M., D.M.D., noted advanced periodontal disease of the upper teeth that had caused the loss of at least one half of the bone support for these upper teeth and noted that extraction of the teeth was done in January 2006.  At this examination, the Veteran reported numbness of his upper ridge, which in his opinion, was caused by the scraping of the bone.  The examiner noted that the numbness was in the non-mobile attached gingiva tissue of the palate alveolar ridge, and stated that there was no functional impairment, or secondary loss of motion.  The examiner stated that the Veteran's teeth required extraction secondary to periodontal disease and decay, and opined that the extraction of the teeth was done secondary to periodontal disease and not because of the neoplasm of the vocal cord.  The examiner also noted that extraction surgery can traumatize certain nerves, which in turn leads to numbness, and stated that it was too early to confirm that the numbness of the anterior palate was a permanent situation and noted that sensory function can return at a later date.  Overall, he noted that sensory loss was an accepted result of the extraction surgery of the teeth in this area.

Another April 2007 VA examiner, E.P., M.D., also opined that because the radiation was given to a very small portion of the larynx, it was his opinion that the dental disease that necessitated the removal of his upper teeth was totally unrelated to his vocal cord cancer or the treatment given to that area; rather, it was the periodontal disease that necessitated the extractions.

A June 2009 letter from W.W., M.D., noted that the Veteran was being treated at the Augusta VA medical center (VAMC), for Neurofibromatosis type 2 which caused progressive and multiple neural-sheath tumors in the Veteran's cervical and thoracic spine.  Dr. W. noted that the Veteran also suffered from left vocal cord paralysis due to a tumor involvement of the recurrent laryngeal nerve and the right sympathetic chain at this thoracic outlet.  Dr. W. noted that the Veteran's recent MRIs of the neck and chest showed multiple schwannomas within the cervical spine, left paraspinal tumor from T1 down to T5 that encase the left vertebral artery.

The Veteran was afforded a VA examination in September 2009.  At this examination, the VA examiner, A.D.V., M.D., noted that the Veteran started complaining of hoarseness of his voice and sore throat in 2004.  Eventually, it was discovered that he had a tumor in his vocal cord which was cancerous.  The Veteran underwent radiation treatment to this area, and within six months to one year after the radiation, the Veteran noticed that he was unable to taste substances and his sense of smell was decreased.  Also, within this period of time, he stopped feeling temperature, whether hot or cold or food or liquid passing through his throat.  The Veteran complained of dry throat immediately following the radiation, which has been present since then.  On examination, Dr. V. noted that the Veteran had a total absence of taste to any strong concentration of salt and also to a high concentration of sugar.  He was not able to identify mustard by smell; however, the Veteran told the examiner that some of his smell was still preserved.  Dr. V. opined that the Veteran's loss of taste and reduced smell could be due to the radiation the Veteran received in the past; however, there were other possibilities that may need to be investigated by ENT physicians and dental services.

The Veteran was afforded another VA examination in November 2009.  The VA examiner, C.N., M.D., reported that in 2004, a diagnosis by biopsy confirmed a right cord lesion with no mention of left vocal cord paralysis at that time.  Subsequent to the diagnosis of squamous cell carcinoma of the middle portion of the right cord, the Veteran underwent 4-6 weeks of radiation therapy with no adjunctive chemotherapy.  The examiner noted that the Veteran has been followed closely since that time up to the present with no evidence of a recurrent tumor.  The main problem noted by the Veteran has been recurrent hoarseness, which he states for the most part has never cleared since his radiation therapy in 2004, and also the fact that he has the inability to taste or smell since the radiation therapy as well.  In the past three to four years the Veteran had a documented mass in the C2-3 area which had extended down into the chest and up on the neck and probably adjacent to the recurrent laryngeal nerve on the left side which may explain the hoarseness that had been persistent since his treatment in 2004 for the cancer of the right vocal cord.  

At this VA examination, when asked about his ability to swallow, the Veteran reported that solid foods were somewhat difficult, and liquids or moist foods were easier for him to swallow.  Dr. N. noted that he had reviewed the claims file, and examined the Veteran, and noted that the 60-year old Veteran had a history of squamous cell carcinoma of the right vocal cord treated effectively with radiation therapy in 2004 and with no evidence in subsequent follow ups of recurrence of his disease with somewhere in between then and the present time having the onset of a left vocal cord paralysis, which was as likely as not to be the result of a schwannoma of the C2-3 area of the neck and compressing the recurrent laryngeal nerve.  This was resulting in ongoing hoarseness for which, without evidence of any spillage through the vocal cords and into the lungs, no treatment was required.  The VA examiner noted that any dysphagia could be explained from the fact that there had been a radiograph consistent with presbyesophagus with low motility of the esophagus.  Dr. N. stated that, as for the anosmia and the inability to taste, it was as likely as not to be the result of radiation therapy required for the treatment of his vocal cord carcinoma.

The Veteran was afforded another VA examination later in November 2009, which was signed in December 2009 by F.E.M., M.D.  The VA examiner noted that he was asked to review the file, and provide a nexus opinion regarding the medical probability that the Veteran's loss of his sense of taste, inability to feel hot and cold and dry throat, which resulted in an ability to swallow were attributable to his service connected vocal cord cancer, or the radiation treatment for it.  Initially, the VA examiner noted that an examination was conducted and the loss of taste was confirmed by placement of salt, lemon juice, and sweet on the Veteran's tongue with no response.  As the Veteran swallowed, he felt the burning of the salt in his throat but did not have any sensation to taste; to him it felt that we had put sand on his tongue.  After examining the Veteran, and reviewing his medical history, the VA examiner opined that it would be mere speculation that radiation given away from the affected area could cause lack of taste on this long-term basis.  Dr. M. explained that the more natural course following radiation would be for taste to diminish soon after and then improve.  Dr. M. noted that on an ENT examination five months post-radiation, the notation of lack of taste was not made by that examiner.  Dr. M. also noted that the diagnosis of neurofibromatosis also existed as another possibility of impaired neural function.

III. Analysis

VA regulations state that a disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Further, additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).

After examining the evidence in its entirety, the Board finds that the Veteran's ageusia (inability to taste) and anosmia (inability to smell) were the result of radiation treatment from his service-connected vocal cord squamous cell carcinoma.  In this case, there is no question that the Veteran currently experiences an inability to taste.  In a VA examination signed by Dr. M. in December 2009, he reported that a loss of taste was confirmed by placing salt, lemon juice, and sweet on the Veteran's tongue with no response.  Dr. M. noted that although the Veteran felt the burning of salt in his throat, he did not have any sensation to taste.  In this case, VA examiners have raised two different possibilities for the Veteran's loss of taste.  The Veteran is currently diagnosed with neurofibromatosis type II with multiple tumors, and the question has been raised as to whether the Veteran's multiple schwannomas within the cervical spine could have resulted in a loss of taste.  See November 2009 VA examination by F.E.M., M.D.  Radiation treatment for the Veteran's service-connected vocal cord squamous cell carcinoma has also been raised as the other possibility for the Veteran's inability to taste.  Although Dr. F.E.M. opined that it would be mere speculation that radiation given away from the affected area could cause a lack of taste on a long-term basis, Dr. N. in a November 2009 VA examination, opined that anosmia and the inability to taste were as likely as not the result of radiation therapy required for the treatment of the Veteran's vocal cord carcinoma, explaining that the dryness caused by the radiation treatment did not allow adequate distribution of taste in his saliva.  

In this case, the record contains a medical opinion connecting the Veteran's inability to taste and anosmia to his radiation treatment for his service-connected cancer, as well as an opinion from a VA examiner who opined that he could not decide the issue of whether the Veteran's inability to taste was due to his cancer treatment without resorting to speculation.  Both examiners reviewed the claims file, and examined the Veteran.  Further, Dr. N.'s November 2009 opinion is in line with an earlier September 2009 VA examination by A.D.V., M.D., which although not definitive enough to constitute medical nexus evidence, stated that the Veteran's loss of taste and reduced smell "could be" due to the radiation the Veteran received in the past.  As such, because the record contains a positive nexus opinion by Dr. N. in November 2009, supported by a rationale (although minimal, it is adequate) connecting the Veteran's inability to taste and smell with his radiation treatment for his service-connected vocal cord squamous cell carcinoma, the Board finds that at the very least, the evidence is in equipoise-an approximate balance of negative and positive evidence (see 38 C.F.R. § 3.102), and therefore, providing the Veteran with the benefit of the doubt, the Board finds that the Veteran is entitled to service connection for ageusia and anosmia, which are caused by or a result of treatment for a service-connected disability.

Regarding service connection for dysphagia (difficulty swallowing), the medical evidence does not show that the Veteran suffers from dysphagia caused by his radiation treatment for service-connected vocal cord cancer.  Instead, Dr. N. in his November 2009 opinion, stated that any dysphagia could be explained from the fact that there had been a radiograph consistent with presbyesophagus with low motility of the esophagus.   Although the definition is not explained by the VA examiner, in essence, presbyesophagus is a condition characterized by alteration in motor function of the esophagus as a result of degenerative changes occurring with advancing age.  See Dorland's Illustrated Medical Dictionary, 30th edition.  In sum, although the Veteran suffers from difficulty swallowing, his difficulty is the result of a condition called presbyesophagus, not radiation treatment for his service-connected vocal cord squamous cell carcinoma.  The record does not contain another medical opinion contradicting Dr. N.'s November 2009 assessment.

In terms of the Veteran's contention that his hoarseness was the result of radiation treatment for vocal cord squamous cell carcinoma, in a November 2009 opinion, Dr. N. explained that the Veteran had the onset of left vocal cord paralysis which was as likely as not to be the result of a schwannoma of the C2-3 area of the neck which compressed the recurrent laryngeal nerve.  Dr. N. noted that this problem resulted in ongoing hoarseness.  Essentially, the Veteran's hoarseness was found to be the result of his diagnosed Neurofibromatosis type 2, which caused schwannomas (tumors) of the C2-3 area of the neck, and compressed the laryngeal nerve, causing hoarseness.  See also June 2009 letter from W.W., M.D., noting that the Veteran was being treated at the Augusta VA medical center (VAMC), for Neurofibromatosis type 2 which caused multiple neural-sheath tumors in the Veteran's cervical and thoracic spine, in addition to left vocal cord paralysis, due to a tumor involvement of the recurrent laryngeal nerve and the right sympathetic chain at this thoracic outlet.  Therefore, because the Veteran's hoarseness was found to be the result of his diagnosed Neurofibromatosis type 2, rather than his vocal cord cancer, the Board does not find that the Veteran is entitled to service connection for hoarseness secondary to his service-connected vocal cord squamous cell carcinoma.  

Finally, although the Veteran contends that he suffers from gum problems, numbness of the upper lip and mouth, and tooth extractions that included "scraping" of the bone, all as a consequence of radiation treatment for his service-connected vocal cord squamous cell carcinoma; the medical evidence does not show this to be the case.  Specifically, the etiology of the Veteran's gum problems and resulting extractions that required "scraping" of the bone were addressed by two different VA examiners in April 2007, both of whom opined that the Veteran's extractions (which necessitated the "scraping" of the bone) were due to periodontal disease and not secondary to his vocal cord cancer or subsequent radiation treatment.  Specifically, E.P., M.D., in his April 2007 VA opinion stated that because radiation was given to a very small portion of the larynx, it was his opinion that dental disease which necessitated the removal of his upper teeth was totally unrelated to his vocal cord cancer or the treatment given to that area; instead, he opined that the Veteran's dental complaints were the result of periodontal disease.  F.M., M.D., in his April 2007 opinion also explained that extractions of the Veteran's teeth were done secondary to periodontal disease, not secondary to his neoplasm of the vocal cord.  In terms of the Veteran's complaints of numbness in his upper mouth, Dr. M. stated that the Veteran's sensory loss (numbness) followed the pattern of the incisive nerve that came from the incisive papilla, which can be traumatized during extraction, and noted that it was an accepted result of the extraction surgery in this area.  In sum, regarding the Veteran's complaint of numbness caused by radiation treatment, Dr. M. found that the Veteran's extractions resulted from periodontal disease, and noted that the extraction process traumatized the nerves, resulting in numbness.  No physician has opined that the Veteran's extractions, or resulting numbness were a result of his radiation treatment for vocal cord squamous cell carcinoma.

The Veteran is not competent to state that his dysphagia (difficulty swallowing), extractions, which required "bone scraping," numbness of the upper lip and mouth, or hoarseness, were caused by radiation treatment for his service-connected vocal cord squamous cell carcinoma because only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, as discussed above, in April 2007, two different medical examiners concluded that the Veteran's dental complaints were not caused by his radiation treatment, instead the examiners determined that his dental problems were the result of periodontal disease.  Further, a November 2009 VA examiner opined that the Veteran's dysphagia was the result of presbyesophagus, rather than radiation treatment for his service-connected vocal cord squamous cell carcinoma.  These opinions are uncontradicted by the record and otherwise appear supported by the medical evidence.

In sum, the Board finds that the preponderance of the evidence is against a claim of service connection for dysphagia, hoarseness, or any dental disability, claimed as extractions resulting in "bone scraping," or numbness of the upper lip and mouth secondary to service-connected vocal cord squamous cell carcinoma.  However, as noted above, the Board finds that at the evidence is in equipoise regarding whether the Veteran's anosmia and ageusia are related to radiation treatment for service-connected disability, and as such, service connection is warranted.


ORDER

Service connection for anosmia and an inability to taste (ageusia) secondary to radiation treatment for service-connected vocal cord squamous cell carcinoma is granted, subject to the laws and regulations governing monetary benefits.

Service connection for dysphagia, a dental disability affecting teeth and gums, numbness of the lip and mouth, or hoarseness secondary to radiation treatment for service-connected vocal cord squamous cell carcinoma is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


